Citation Nr: 1131869	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-36 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement of medical expenses for privately provided rehabilitation services between March 12, 2008 and April 9, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1984 to November 1984, and from January 1986 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 administrative decision of the Department of Veterans' Affairs (VA) Medical Center in Canandaigua, New York.

The Veteran had a Videoconference hearing with the undersigned in October 2010.  A transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case entered a private substance abuse treatment center in March 2008, and was discharged in April 2008.  He contends, in essence, that he was in an emergent psychiatric state upon his admission, with suicidal tendencies that needed to be addressed, and that treatment of an adequate nature could not be provided by VA.  The Veteran also asserts that he was immediately recommended to enter the private substance abuse facility by his VA primary care physician.  
During the Veteran's Videoconference hearing, it was identified that the records of VA treatment from March 2008 were not in the claims file.     

Upon review, the physician's recommendation for the Veteran to be admitted into private rehabilitation is of record, along with a note from a Veterans Health Administration (VHA) administrator which denied the request.  There is, however, no clinical record of the Veteran's visit to the VA Medical Center (VAMC) in Canandaigua, New York on March 12, 2008, and the Veteran has not apparently provided copies of this treatment in support of his claim. 

The Veteran is in receipt of service connection for bipolar disorder at a 70 percent evaluation, and left knee, right knee, and bilateral plantar tendonitis, all at noncompensable evaluations.  A total disability evaluation based on individual unemployability as due to service-connected conditions (TDIU) has been granted.  The Veteran alleges that his substance abuse is a manifestation of his bipolar disorder, and that he had suicidal tendencies at the time of his admission to a private rehabilitation facility, which he asserts is representative of an emergent need for care.  Lastly, the Veteran states that there were no VA facilities available to provide him with the type of care needed in this case.  

The Board notes that the reason for denial was that VA had determined that rehabilitation services were available elsewhere in the VA system, and that there was no need for a referral to the private facility (Clifton Springs Hospital).  The Veteran contends that his VA primary care physician, a Dr. W. (whose full last name is listed in the November 2008 Notice of Disagreement), felt that the services of the private facility were medically necessary, and that VA was not able to offer him the type of care needed to treat his bipolar-related substance abuse.  All that is noted in the file is that Dr. W. did recommend treatment at the private facility, that it was deemed to be of an urgent nature, and that it was related to substance abuse as a consequence of service-connected bipolar disorder.  The VA administrative response was to deny Dr. W.'s request, as VA substance abuse facilities were reportedly available.

The crux of the Veteran's argument is that the type of intensive rehab needed for his condition, which included his suicidal ideation, was, given the emergent nature of the Veteran's symptoms and the implied uniqueness of the private program's treatment plan, only available at the private medical facility.  He contends that this was discussed with Dr. W. during his initial visit to VA in March 2008.  The Board is of the opinion that the clinical records associated with the March 2008 visit to the VA Medical Center (VAMC) in Canandaigua, New York would be most helpful in determining the medical necessity of the Veteran's rehabilitation in a private facility as opposed to those rehabilitation programs available throughout VA.  Thus, before any action can be taken on this issue, the VAMC must attempt to secure these records (the "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody).  See 38 C.F.R. § 3.159(c)(4).

Furthermore, as the disposition of this claim rests on a determination as to whether the urgent treatment offered at the Clifton Springs Hospital was unavailable in the VA system, and as the Veteran implies that the unique nature of the private treatment was cause for a referral to it, the VA provider who recommended the Veteran for the private care should be asked for an opinion.  Thus, Dr. W., a physician with the Canandaigua VAMC, should be contacted, and he should have access to the claims file.  Following a review of the pertinent facts, this VA physician should prepare a letter documenting what treatment, if any, was available at the private substance abuse facility at Clifton Springs, New York, which was not available at VA facilities in the region.  In offering an opinion, the doctor should also opine as to the medical necessity of referring the Veteran to the private facility as opposed to one administered by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with 38 C.F.R. § 3.159(b) notice in conjunction with his current claim.

2.  Contact the VA Medical Center (VAMC) in Canandaigua, New York, and locate any clinical records for the Veteran from March 2008 to April 2009, to include the March 12, 2008 consultation for an episode of aggravated bipolar disorder with substance abuse and alleged suicidal ideation.  Any VA medical records which contain a recommendation for private rehabilitation services, as opposed to those offered by VA, should be forwarded.  Copies of these records must be associated with the claims file, and if such records are unavailable after an exhaustive search, such fact must be documented. 

3.  Contact Dr. W. (see the November 2008 Notice of Disagreement for his full last name), a VA internist at the Canandaigua VAMC, and provide him with copies of the claims file.  After a review of the record, the physician is asked to opine as to the nature of care offered at the Clifton Springs, New York private treatment facility as opposed to substance abuse treatment offered at VA.  The differences in the treatment programs (if any), as well as the explicit medical needs of the Veteran on March 12, 2008 (and the ability of those needs to be addressed by VA as opposed to the private center) should be discussed.

4.  Readjudicate the Veteran's claim, furnishing him and his representative with a Supplemental Statement of the Case if the claim remains denied.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

